DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 11, 13-16, 18-21 and 23-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stenning et al. U.S. PGPub 2019/0108747.
Regarding claims 1 and 16, Stenning discloses a factory management system, comprising: a machine (e.g. pg. 1, ¶10; Fig. 1A-1C and 3); a plurality of sensors, disposed corresponding to the machine and generating a plurality of first sensing data (e.g. pg. 1, ¶14-15); a server (e.g. pg. 2, ¶21); and a control system (e.g. Fig. 1A-1C, #108), coupled to the machine and the server (e.g. pg. 4, ¶73-75; Fig. 1A-1C and 3), wherein the control system receives the first sensing data to generate a plurality of corresponding first control commands in real time (e.g. prescriptive actions), and transmits the plurality of first control commands to the machine, the control system receives a user login message (e.g. pg. 3, ¶71; pg. 7-8, ¶90-94), and receives a plurality of second sensing data (e.g. machine state data) and displays the plurality of second sensing data in a user login status (e.g. pg. 5, ¶79-80; pg. 7-8, ¶90-94), the control system receives a user control command (e.g. operator initiated machine adjustments), and transmits a second control command corresponding to the user control command to the machine (e.g. 
 	Regarding claims 3 and 18, Stenning discloses the factory management system according to claim 1, wherein the server transmits an algorithm to the control system, and the control system generates the plurality of first control commands according to the plurality of first sensing data and the algorithm (e.g. pg. 4-5, ¶73-78; pg. 6, ¶84-85; pg. 7-9, ¶90-97; Fig. 1A-1C and 3). 
 	Regarding claims 4 and 19, Stenning discloses the factory management system according to claim 1, wherein the user login message is generated according to at least one button, a radio frequency identification reader, or a keyboard (e.g. pg. 5, ¶79-80). 
 	Regarding claims 5 and 20, Stenning discloses the factory management system according to claim 1, wherein the plurality of first sensing data and the plurality of second sensing data comprise at least one of an image sensing data, a pressure sensing data, a temperature sensing data, a traffic sensing data, a gas concentration sensing data, and a gas detection sensing data (e.g. pg. 1, ¶14-15). 
 	Regarding claims 6 and 21, Stenning discloses the factory management system according to claim 1, wherein the control system comprises a first button and a second button corresponding to different light signals (e.g. pg. 5, ¶79-80), and the control system receives the user control command from a local terminal or a remote terminal (e.g. pg. 4-5, ¶73-78; pg. 6, ¶84-85; pg. 7-9, ¶90-97; Fig. 1A-1C and 3). 
 	Regarding claim 11, Stenning discloses the factory management system according to claim 1, further comprising: a plug, coupled to the server, and the plug and the machine are located in a space 
 	Regarding claim 13, Stenning discloses the factory management system according to claim 11, wherein the head-mounted device comprises a microphone and a speaker, and the head-mounted device performs an audio transmission with the remote computer through the microphone and the speaker (e.g. pg. 5, ¶78-80; Fig. 1A-1C and 3). 
 	Regarding claim 14, Stenning discloses the factory management system according to claim 1, wherein the control system receives a third sensing data from a first sensor, divides the third sensing data into a plurality of data segments (e.g. data from a 1st, 2nd and 3rd period) and calculates a single value corresponding to each of the data segments, if a deviation of one of the single values is greater than a threshold value (e.g. trigger value), the control system sends a first warning message (e.g. pg. 3, ¶71; pg. 4, ¶73 and 75; pg. 6, ¶84). 
 	Regarding claim 15, Stenning discloses the factory management system according to claim 14, wherein the single value comprises at least one of an average value (e.g. threshold average), a maximum value, a minimum value, and a peak frequency (e.g. pg. 3, ¶71; pg. 4, ¶73 and 75; pg. 6, ¶84). 
 	Regarding claim 24, Stenning discloses the control system according to claim 16, wherein the artificial intelligence module transmits a real-time image to an image server (e.g. pg. 4-5, ¶73-78; pg. 6, ¶84-85; pg. 7-9, ¶90-97; Fig. 1A-1C and 3). 
.

Allowable Subject Matter
Claims 2, 7-10, 12, 17, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






CK
September 28, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116